Citation Nr: 1119704	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher disability rating for bilateral hearing loss, currently rated 10 percent disabling.

2.  Entitlement to an effective date prior to May 6, 2002, for the grant of service connection for tinnitus.

3.  Entitlement to a higher disability rating for tinnitus, currently rated 10 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to March 1973, with subsequent periods of reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2006, a statement of the case was issued in June 2007, and a substantive appeal was received in August 2007.

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the issue of entitlement to a TDIU appears to have been raised as part of the Veteran's appeal for a higher disability rating for tinnitus (as discussed in more detail in the remand section), and that issue is addressed separately as part of this appeal in the remand section below.

During the course of this appeal involving the Veteran's pursuit of an earlier effective date for hearing loss and for tinnitus, the RO granted an earlier effective date from April 1975 for the grant of service connection for hearing loss (but not for tinnitus, which remains as the subject of this appeal).  The RO revised the hearing loss effective date, despite the finality of the April 2003 assignment of a different effective date, with a spontaneous finding of clear and unmistakable error (CUE) in a prior RO decision; the RO's CUE finding was expressly based upon the recently obtained March 1973 service treatment record showing bilateral hearing loss.  The RO did not discuss any consideration of whether a related finding of CUE might apply in revising the effective date for the related grant of service connection for tinnitus.  Although the Veteran had not previously raised a CUE contention, following the RO's introduction of CUE consideration to this matter, the Veteran's representative contended in the February 2011 brief that revision of the effective date for tinnitus should be accomplished on a similar basis of CUE.

As the CUE claim is not formally on appeal before the Board, the Board cannot address it on the merits at this time.  The Board would ordinarily be limited to referring the CUE contention to the RO for appropriate consideration and action, and the Board would merely proceed on consideration of the Veteran's attempt to otherwise raise a freestanding claim of entitlement to an earlier effective date.  However, the Board finds that the particular circumstances of this case lead to a full grant of the Veteran's appeal without addressing or referring any CUE contentions at this time.

This case features the complicating factor that new service treatment records have been repeatedly periodically added to the claims file.  As discussed in great detail below, the VA has a well-established policy in addition to regulatory provisions dictating that final decisions will be reconsidered when previously missing service department records are recovered and are pertinent to a claim.  The Board has found, in this case, that the continued addition of pertinent service department records to the claims file during the course of this appeal compels reconsideration of the prior effective date assignment for service connection for tinnitus.  Furthermore, this results in a situation where resolution of reasonable doubt in the Veteran's favor permits a grant of an effective date and disability rating resulting in assignment of the maximum schedular rating for tinnitus since the date of the Veteran's original claim when his service records were missing.  In light of this, the Board finds that there is no need to further address the Veteran's representative's recent statement contending that the same CUE that resulted in revision of the hearing loss effective date should also be considered to revise the tinnitus effective date.  The result sought by the Veteran is accomplished by the Board's application of 38 C.F.R. § 3.156 (c) at this time.

Additionally, the Board notes that substantial aspects of this Board decision rely upon application of 38 C.F.R. § 3.156 (c).  The RO does not appear to have considered 38 C.F.R. § 3.156 (c) at any point during the adjudication of this appeal at that level.  When the Board addresses questions or issues that the RO did not previously consider, 'the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue.'  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (requiring Board to 'notify the appellant and his or her representative' of its intent to consider a law not considered by RO, where consideration 'could result in denial of the appeal').   See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

In this case, the Board finds that there is no possible prejudice to the Veteran in proceeding with consideration and application of 38 C.F.R. § 3.156 (c).  Indeed, the Board's consideration of 38 C.F.R. § 3.156 (c) in this case results in a full grant of the Veteran's claim of entitlement to an earlier effective date and, indirectly, a grant of the maximum schedular rating available for his service-connected tinnitus throughout all applicable periods.

The issues of entitlement to a higher disability rating for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for tinnitus was received by VA on April 8, 1975; this claim was denied by an unappealed rating decision in January 1976.

2.  The April 2003 grant of service connection for the Veteran's tinnitus was based, in part, on service department records that existed and had not been associated with the claims file when VA first decided the claim in January 1976.

3.  Following the April 2003 adjudication assigning an effective date for the grant of service connection for tinnitus, additional pertinent service department records that existed and had not been associated with the claims file were obtained.

4.  The Veteran's service connected tinnitus is shown to have manifested as of the time of his April 8, 1975, original claim for service connection for tinnitus.

5.  For the period prior to March 18, 1976, the Veteran's tinnitus due to acoustic trauma is limited by law to a noncompensable schedular disability rating.

6.  For the period from March 18, 1976, the Veteran's tinnitus due to acoustic trauma has been manifested by symptoms most nearly approximating persistent tinnitus (and also at least recurrent tinnitus for the period from June 10, 1999, onward).

7.  The Veteran's service-connected tinnitus currently is assigned the maximum 10 percent rating available under Diagnostic Code (DC) 6260 for every period during which any compensable disability rating is available for tinnitus due to acoustic trauma under the applicable regulations.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 8, 1975 (but no earlier), for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2010).

2.  The criteria for entitlement to the maximum schedular initial disability rating of 0 percent (but no higher) for the Veteran's service-connected tinnitus due to acoustic trauma have been met effective from April 8, 1975 to March 18, 1976.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including Diagnostic Code 6260 (1975) (in effect prior to March 18, 1976).

3.  The criteria for entitlement to the maximum schedular initial disability rating of 10 percent (but no higher) for the Veteran's service-connected tinnitus due to acoustic trauma have been met effective from March 18, 1976.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including Diagnostic Code 6260 (1976) (in effect from May 18, 1976 to June 10, 1999); 38 C.F.R. Part 4, including § 4.87, Diagnostic Code 6260 (2000) (in effect from June 10, 1999 to June 13, 2003); 38 C.F.R. Part 4, including § 4.87, Diagnostic Code 6260 (2010) (in effect from June 13, 2003).

4.  There is no legal basis for the assignment of a rating in excess of 10 percent (or separate ratings for each ear) for the Veteran's tinnitus during any period on appeal for which a compensable rating is available under the law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in August 2006.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the most recent RO-level readjudication of the issues on appeal, as evidenced by the February 2009 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in August 2006 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, including in-service records and post-service VA reports, have been obtained.

The Veteran has been afforded VA examinations to evaluate his disabilities in this appeal.  All pertinent VA examination reports are of record, including March 2003 and October 2008 VA examination reports.  In any event, however, the Board notes that the issue of entitlement to an increased disability rating for hearing loss is being remanded for a new VA examination at this time, and the issue of entitlement to an increased disability rating for tinnitus is decided below with a grant of the highest schedular disability rating available under the law for all pertinent periods; the claim for schedular compensation beyond that maximum is denied as a matter of law.  The issue of entitlement to an earlier effective date for service connection for tinnitus is decided in a manner resulting in a complete grant of the benefit sought by the Veteran for that issue, thus rendering any question of additional assistance to the Veteran irrelevant.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as available and relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Earlier Effective Date with Application of 38 C.F.R. § 3.156(c)

The Veteran contends that he is entitled to an effective date prior to May 6, 2002 for service connection for tinnitus.  Specifically, the Veteran asserts that he should be awarded an effective date from April 1975, when he filed his initial claim for service connection.  The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

First, the Board notes that the effective date issue on appeal does not directly arise from the April 2003 RO rating decision that assigned the effective date in question.  The Board acknowledges that such a freestanding claim of entitlement to revision of the effective date is typically not permissible due to the finality of the unappealed original assignment of the effective date.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).

However, as discussed below, certain important regulatory provisions provide that VA must reconsider a prior final decision when VA newly comes into possession of pertinent service department records that were unavailable at the time of the prior final decision; such is consistent with VA's well-established practice of reconsidering claims based on newly discovered service department records and assigning an effective date as early as the date that the initial claim was filed.  The Board finds that the exception to finality of prior decisions from service department records applies twice in this case: (1) the recent receipt of certain pertinent service department records creates an exception to the finality of the of the original denial of service connection for tinnitus in January 1976, and (2) another (more recent) receipt of other pertinent service department records creates an exception to the finality of the April 2003 RO rating decision that assigned an effective date for the grant of service connection for tinnitus.

The Board will explain its view of these circumstances first, for the sake of orientation and clarity in this somewhat unusual case.  After that, the Board will detail the applicable 38 C.F.R. § 3.156 (c).

The Veteran's first claim for service connection for tinnitus was filed in April 1975; the Veteran claimed service connection for "loud ringing in left ear" and "slight ringing in right ear" at that time.  The Veteran's claim was denied in a January 1976 rating decision on the basis that, as the Veteran had failed to report for any scheduled VA examination, the Veteran had failed to prosecute the claim and the evidence of record was insufficient for rating purposes.  The Veteran did not appeal this decision.  Therefore, the January 1976  RO rating decision became final. 38 U.S.C.A. § 7105(c).  (The Board here refrains from unnecessary discussion of the Veteran's contention that he was not notified of this 1976 denial.  The contention is rendered irrelevant by the fact that the Board finds that the finality of the 1976 denial has been overcome for other reasons, and the Veteran's appeal is granted in this Board decision).

However, in accordance with the application of 38 C.F.R. § 3.156 (c), an exception to the finality of the January 1976 rating decision is featured in this case because the RO later obtained pertinent service department records that served as part of the basis of a later grant of service connection for hearing loss and for tinnitus in April 2003.  In turn, a similar exception to the finality of the April 2003 grant and effective date assignment is for application because of the subsequent submission of yet additional recovered service-department records pertinent to the issue of the effective date assignment.

The Veteran's service treatment records appear to have been missing at the time of the January 1976 denial, with some pertinent service department records obtained just prior to the grant of service connection for tinnitus in April 2003.  Although the April 2003 grant of service connection for tinnitus and its associated assignment of an effective date has itself become an unappealed final decision, the Veteran's reserve service treatment records (including at least one record that is reasonably pertinent to the assignment of an effective date) appear to have still been missing at the time of the April 2003 assignment of the effective date; they have only been obtained during the course of the current appeal.  In the Board's view, these facts in this case appear to provide a legal basis for assignment of the earlier effective date the Veteran seeks.

38 C.F.R. § 3.156(c) and Recovered Service Department Records

The provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  

The amended regulations provides as follows:

(c) Service department records. (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to:

(i) Service records that are related to a claimed in- service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. (4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.

38 C.F.R. § 3.156(c).

The provisions of 38 C.F.R. § 3.156(c) provide an exception to the finality of previously adjudicated issues.  38 C.F.R. § 3.156(a).  The Court's case law reiterates that the purpose of this regulation was to clarify "VA's well-established practice of reconsidering claims based on newly discovered service department records and assigning an effective date as early as the date that the initial claim was filed."  Vigil v. Peake, 22 Vet. App. 63 (2008).

In this case, it appears that the Veteran's service treatment records from both his active duty service and his reserve service were entirely missing, due to no fault of the Veteran's, from the time of his earliest claims for VA benefits in 1975 until VA began to receive the first of multiple separate sets of portions of the Veteran's service treatment records beginning apparently around late 2002.  Since that time, previously missing service department records have been recovered and associated with the claims file in at least three apparent separate installments, including during the course of the appeal currently before the Board.

When the Veteran's claims of entitlement to service connection for tinnitus and for hearing loss were originally denied in January 1976, there were no service treatment records available for review.  A December 2002 RO rating decision states that the Veteran's service treatment records had been missing, that extensive efforts were made to locate the records, and that the only records found by that time were two flight physical reports dated in June 1966 and February 1967.

An April 2003 RO rating decision assigned the effective date that the Veteran currently seeks to revise; this decision was, itself, a grant of service connection based upon newly obtained relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim in January 1976.  The April 2003 RO rating decision describes "the National Personnel Record Center finally managed to find your SMRs" referring to the recent location of the service treatment records [referred to as SMRs, or 'service medical records,' in this instance].  The April 2003 RO rating decision states that, by this time, the RO had come into possession of service treatment records from February 1969 through March 1973; significantly, the April 2003 RO rating decision states that among these newly obtained records was the March 1973 service separation examination report showing significant bilateral hearing loss manifesting during service.

The RO did not acknowledge or apparently consider 38 C.F.R. § 3.156(c) at that time.  However, in the Board's view it is apparent that the RO's grant of service connection for hearing loss and tinnitus relied upon the newly obtained March 1973 service separation examination showing significant bilateral hearing loss manifesting during service: the RO explicitly discussed that record in granting service connection for hearing loss, and also granted service connection for tinnitus stemming from apparently the same in-service acoustic trauma after previously denying  service connection for both disabilities multiple times.

The Veteran did not timely appeal the April 2003 rating decision that granted service connection and assigned effective dates concerning tinnitus and hearing loss, and that decision became final.  The Veteran attempted to file an appeal in April 2006, long after the expiration of the period to file a notice of disagreement.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201.

The December 2006 RO rating decision that is currently on appeal does not indicate that any additional new service treatment records were added to the claims folder by that time.  However, during the course of this appeal, a June 2007 RO rating decision lists the available evidence as including the service treatment records from active duty service plus additional service department records new as of that time: "subsequent Reserve records."  The Board's review of the claims file reveals that these most recently obtained reserve service records include a January 1976 medical history questionnaire upon which the Veteran checked the box to endorse having trouble with his "ears, nose, or throat," but denied experiencing symptoms of hearing loss.

The Board finds that additional recovered service treatment records have been added to the claims file after the April 2003 rating decision.  In accordance with the VA's well-established practice of reconsidering claims and effective dates based on newly discovered service department records, the Board finds that it must apply 38 C.F.R. § 3.156(c) in this appeal: the Board must make a determination as to whether any of the service records received during the course of this appeal are pertinent to the prior assignment of the effective date that the Veteran seeks to revise.

This presents to the Board the question of whether any of the latest newly added service treatment records in the claim file, not of record at the time of the April 2003 RO rating decision assigning the tinnitus effective date, is pertinent to the claim on appeal seeking to revise the tinnitus effective date.

The latest batch of service treatment records obtained during the course of the instant appeal includes a January 1976 examination report from the Veteran's reserve service showing that he checked the box to endorse "ear, nose, or throat trouble" at that time, but denied that he experienced hearing loss.  The Board finds that, although it is not determinative on the question, this record is pertinent to the question of whether the Veteran may have had tinnitus at that time.  The Board notes that in January 1976, the Veteran had a claim pending at VA for entitlement to service connection for tinnitus, and in April 1975 the Veteran had specifically reported to VA that he had been experiencing ringing in his ears since May 1972.  The Veteran's April 1975 statement is not new to the claims file, but the January 1976 reserve service record that suggests reinforcement of that statement, showing that the Veteran checked the box to endorse "ear, nose, or throat trouble," is a newly obtained service record and does reasonably appear to be 'pertinent' to the Veteran's contention that he was experiencing his service-connected tinnitus as early as at that time.

A service department record that partially reinforces the indications of record that the Veteran complained of tinnitus problems in the years proximately following his active duty service may reasonably be called 'pertinent' to the RO's determination of the proper effective date the grant of service connection for tinnitus.  The Board reiterates that the RO's April 2003 grant was, itself, partly based on recently obtaining the March 1973 service separation examination report.  The April 1975 date of the Veteran's original claim of entitlement to service connection for tinnitus is therefore the appropriate beginning of the period for consideration for assignment of the initial disability rating from that grant.

Because the new evidence obtained during the course of this appeal includes copies of at least one relevant service department record that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim to the extent of the assignment of the effective date that the Veteran contests.  38 C.F.R. § 3.156 (c). Accordingly, the effective date assignment will now be reconsidered.

The Board now turns to the matter of determining the correct effective date for assignment, reconsidering this issue as the initial assignment of an effective date connected with the grant of service connection originally completed in the April 2003 grant of service connection for tinnitus.

Assignment of effective date for grant of service connection for tinnitus

As the finality of the April 2003 RO decision has been overcome by the 38 C.F.R. § 3.156(c) exception concerning service department records, the Board now considers the Veteran's claim for revision of the effective date assigned in the April 2003 grant of service connection for tinnitus.

The April 2003 RO adjudication granting service connection for tinnitus included consideration of assignment of an effective date, and should have considered such assignment from possibly as early as the date of his original April 1975 claim of entitlement to service connection for tinnitus.  This is because the 1975-76 adjudication of the issue did not have the benefit of the missing pertinent service department records that later contributed to the basis for the grant.  An earlier effective date, prior to the date of the claim to reopen the prior final decision, may be warranted if service connection was based on service department records that existed and had not been associated with the claims file when VA first decided the claim for service connection for tinnitus in January 1976.  See 38 C.F.R. § 3.156(c)(3) (an award made based at least in part on service department records that existed but were not of record when a claim was first decided is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.)  

In this case, the Board believes it is reasonable to conclude that the grant of service connection for tinnitus was based at least in part upon the recently obtained service treatment records that existed but were not of record at the time of the January 1976 denial.  Although none of the newly obtained service treatment records contain any clear indication of tinnitus, the service treatment records do include the March 1973 examination report showing a significant decrease in hearing acuity relative to earlier examination reports during active duty service (the earlier reports are also part of the recently obtained set of service treatment records).  The RO had denied entitlement to service connection for both hearing loss and tinnitus in December 2002, prior to receipt of the service treatment records.  The newly obtained records presented much of the basis expressly relied upon in the RO's grant of service-connection for hearing loss, as clearly indicated by the RO's discussion in the April 2003 grant which cited the in-service hearing loss findings.  The April 2003 decision's discussion of the grant of service connection for tinnitus relies upon a March 2003 VA examination report which opines that the Veteran's tinnitus is linked to his military service, referring to "positive history of working around hazardous noise in the Navy as an aviator."  It is important, then, that the leading and most significant evidence that corroborates the suggestion that there was any in-service auditory injury during service is presented in the recently obtained service treatment records, including the March 1973 examination report showing a significant decrease in hearing acuity relative to earlier examination reports, and a diagnosis of high frequency bilateral hearing loss.

In light of the circumstances and facts in this case, the Board finds that the recently obtained service treatment records provided at least part of the basis of the grant of service connection for tinnitus in this case.  Upon review of all of the pertinent information, the Board finds that the grant of service connection for tinnitus was based, in part, on service department records that existed and had not been associated with the claims file when VA first decided the claim for service connection for tinnitus in January 1976.

Additionally, the Board finds that the Veteran's expressly reporting that he suffered the symptoms of tinnitus to the RO in April 1975 sufficiently indicates, resolving reasonable doubt in the Veteran's favor, that he did suffer from tinnitus at that time.  As such, the Board finds that consideration of 38 C.F.R. § 3.156(c) does provide a basis for assignment of an earlier effective date in this case.  On this basis, the Board finds that the assigned effective date should be the date of the receipt of the claim that led to the January 1976 denial (that did not have the benefit of the service treatment records).  

The Board observes that the RO has indicated, including in the June 2007 rating decision assigning a revised effective date for service connection for hearing loss, that the original claim for service connection was received on April 10, 1975.  The Board's own review of the claims-file, however, reveals that the original claim is date-stamped as having been received by VA on April 8, 1975.  The Board therefore finds that April 8, 1975, is the appropriate effective date for assignment for the grant of service connection for tinnitus in this case.

The Veteran's July 2006 notice of disagreement expressly indicated that he sought assignment of the effective date "January 28, 1976, which was the date that I previously was denied service connected hearing loss [and tinnitus]."  The Board has applied the law to the facts shown in this case and assigned the most appropriate effective date, which is the date of the original claim rather than the date of the original denial.  As the newly assigned effective date is earlier, and therefore more favorable to the Veteran, the Board considers this assignment to constitute a full grant of the benefit sought on appeal.

Increased Rating for Tinnitus

As discussed immediately above, the Board has assigned a revised effective date for the grant of service connection for tinnitus; the new effective date is April 8, 1975.  As the Veteran's claim of entitlement to a higher disability rating for tinnitus is also on appeal, the Board finds that it is appropriate to address both (1) the question of the rating for assignment during the period from April 8, 1975, that is prior to the previously assigned effective date for service connection, and (2) the question of whether any disability rating in excess of 10 percent (or any separate disability ratings for each ear) may be warranted during the period for which the RO has already assigned a rating.

With regard to the first question identified in the paragraph immediately above, the Board acknowledges that the Board cannot assign disability ratings at first instance when it may prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, however, the Board finds that the maximum schedular rating available under the law is for assignment throughout the period under consideration; a noncompensable rating was the maximum schedular rating for tinnitus due to acoustic trauma prior to March 18, 1976, and a 10 percent disability rating has been the maximum schedular rating since that time.  Therefore, there is no possible prejudice to the Veteran in the Board proceeding with this rating assignment.

The present appeal involves the disability rating for assignment for the Veteran's service-connected tinnitus.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's tinnitus is currently rated as 10 percent disabling under Diagnostic Code 6260 from May 6, 2002 (the effective date the RO assigned for the grant of service connection, prior to the Board's revising that date in this decision).

The rating criteria for tinnitus have been revised on multiple occasions during the period on appeal.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States Court of Veterans Appeals (now the United Stated Court of Appeals for Veterans Claims) (Court) held that when the governing law or regulations change during an appeal, the most favorable version will be applied.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which addressed the standards governing retroactive application of statutes and regulations, found that the Karnas rule conflicts with Supreme Court and Federal Circuit precedent 'insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application.'  However, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

As to the rating criteria for tinnitus, the Board notes that the regulations were revised on March 18, 1976.  Prior to the March 1976 regulation change, the regulations provided that tinnitus was to be assigned a noncompensable disability rating under Diagnostic Code 6260, and if applicable, would also be rated under Diagnostic Codes 8045 and 8046.  A 10 percent rating was assigned for brain disease due to trauma with purely subjective complaints of headache, dizziness, insomnia, tinnitus, etc. recognized as symptomatic of brain trauma.  38 C.F.R. Part 4,  including Diagnostic Code 6260,  and including § 4.124a, Diagnostic Codes 8045 and 8046 (1975).

The Board notes at this time that there has never been any suggestion in this case, from the evidence or the Veteran's contentions, that his tinnitus is due to brain trauma rather than the acoustic trauma the Veteran and the medical evidence have cited.

The revised rating criteria provides a 10 percent rating for tinnitus, persistent as a symptom of a head injury, concussion or acoustic trauma.  38 C.F.R. Part 4, including Diagnostic Code 6260 (1976).

Effective June 10, 1999, the criteria for evaluating tinnitus were amended to provide for the assignment of a maximum 10 percent rating for recurrent tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000); see also 64 Fed. Reg. 25,202-25,210 (May 11, 1999).  

The regulations governing the schedular criteria for tinnitus were again revised effective June 13, 2003.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  Under the regulations in effect from June 13, 2003, a disability of tinnitus, recurrent warrants an evaluation of 10 percent.  Note (1) of this code provides that a separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic codes, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2) provides that a single evaluation is to be assigned for recurrent tinnitus, whether the sound is perceived in one ear or both ears, or in the head.  Note (3) provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not evaluated under this diagnostic code, but as part of any underlying condition causing it.  38 C.F.R. § 4.87 (2010).

The Board notes that the Veteran reported in his April 1975 claim for service connection that he experienced "Loud ringing in left ear, slight ringing in right ear which commenced in May 1972 on the day that I ejected from an A-6 jet aircraft that had caught on fire...."  The Veteran's credible testimony is reasonably specific in describing the symptoms of tinnitus at that time, and may be understood to be indicating persistent tinnitus.  The Veteran's lay testimony is competent to describe experiencing the symptom of ringing in his ears.  Although some the Veteran's responses to medical history questionnaires during inactive duty service over the years have vaguely suggested that he did not experience any ear trouble, the Veteran's testimony today regarding continuing tinnitus is reasonably consistent with his testimony in 1976 reporting an apparently persistent perception of tinnitus.  

The Veteran's statements documented in a September 2006 private examination report, among other statements, indicate that the Veteran has experienced tinnitus "constantly" and "for 24 years" since the in-service incurrence.  

The Board also observes that an October 2008 VA fee-basis audiology examination report presents an expert's opinion that the Veteran's tinnitus is at least as likely as not associated with his hearing loss, and a March 2003 VA fee-basis audiology examination report presents an expert's opinion that the tinnitus is more likely than not related to military service.  There is no persuasive evidence of record that clearly indicates that the Veteran's tinnitus pathology was ever less severe than it was when the Veteran reported the apparently persistent tinnitus to VA in 1975.

The facts show that the Veteran reported tinnitus in 1975, that he has credibly testified consistently since 1975 that his tinnitus began during service in May 1972, and his testimony appears to reasonably indicate persistence of tinnitus both in his 1975 raising of the claim and the more recent statements of the past 10 years.  Medical evidence shows that the tinnitus is related to military service and to his service-connected hearing loss pathology, and no distinct onset nor any clear evidence of periods of sustained or prolonged remission is established in the claims-file.  The Board has considered the Veteran's frequent responses on medical history questionnaires declining to endorse any ear problems on numerous occasions in the 1970s and through the 1980s, and acknowledges that the evidence is not clear in demonstrating persistent tinnitus throughout those years.  However, the Board finds that the evidence reasonably shows persistent tinnitus around the time of the March 18, 1976, revision of the rating criteria and, despite the conflicting evidence, there is no clear evidence of a sustained or prolonged remission in the tinnitus symptoms following that time.

This is not a case where there is an absence of probative contemporaneous evidence showing persistent tinnitus symptoms in the early part of the period on appeal.  Rather, this is a case where there is a reasonably persuasive showing of persistent tinnitus at the beginning of the period on appeal, followed by periods where the evidence is less clear as to persistence.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus most nearly approximated persistent tinnitus for the period from March 18, 1976, through June 10, 1999; thus, a 10 percent rating is warranted for that period.  For the period from June 10, 1999, onward, the liberalized rating criteria requiring 'recurrent' tinnitus are more easily satisfied, and the Board finds that the 10 percent rating remains warranted for recurrent tinnitus continuing into that period.

In sum, resolving reasonable doubt in the Veteran's favor, the Board finds that a maximum schedular 10 percent disability rating is warranted throughout the entire period on appeal except for the period prior to March 18, 1976; the regulations in effect prior to March 18, 1976, did not permit assignment of any compensable rating for tinnitus due to acoustic trauma, and a noncompensable rating is the highest schedular rating permitted for that period.

Entitlement to Separate Tinnitus Ratings

The Veteran has contended that the law may permit multiple 10 percent ratings to be assigned, with a separate rating for either ear, for bilateral tinnitus.  The Veteran's December 2006 notice of disagreement articulated this contention.  On this basis, the Veteran has sought assignment of additional disability compensation for his service-connected tinnitus.  The Board finds that there is no basis in the law for assignment of separate compensable disability ratings for tinnitus.

By way of background, in Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

In the instant case, the Veteran is currently assigned the maximum allowable rating of 10 percent for recurrent tinnitus under Code 6260 for the periods on appeal for which any compensable rating is available under the regulations (all periods later than March 18, 1976).  Thus, as the regulations clearly provide, a rating in excess of 10 percent for tinnitus may not be assigned under DC 6260 or any other diagnostic code.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular rating for tinnitus, the Veteran's appeal must be denied to the extent that he seeks assignment of ratings in excess of the single 10 percent rating for tinnitus.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In summary, the maximum schedular rating is assigned for tinnitus for each portion of the period on appeal.  For the earliest period on appeal from April 8, 1975, through March 18, 1976, an initial noncompensable disability rating is warranted, and this is the maximum schedular rating permitted under the law applicable during that period.  For the period from March 18, 1976, onward, a single 10 percent disability rating (and no higher) is warranted, and this is the maximum schedular rating permitted under the law applicable during that period.  The applicable regulations do not permit any additional or separate ratings to be assigned for bilateral tinnitus during any period on appeal.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disability on appeal in this case.  The evidence features the Veteran's statements, VA and service examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above.

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board has found that a TDIU has been raised as part of the increased rating issue on appeal in this case, and the Board has addressed this matter further in the remand section below.


ORDER

An effective date of April 8, 1975 (but no earlier), for the grant of service connection for tinnitus is warranted.  A disability rating of 10 percent (but no higher) for tinnitus is warranted from March 18, 1976.  To these extents, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.

No compensable disability rating may be assigned for tinnitus due to acoustic trauma prior to March 18, 1976.  There is no legal basis for awarding a disability rating in excess of 10 percent nor any additional separate ratings for tinnitus for the period from March 18, 1976.  To these extents, the appeal is denied.


REMAND

The Veteran seeks increased disability compensation for his service-connected hearing loss.  The most recent VA examination report addressing the Veteran's hearing acuity is an October 2008 VA fee-basis audiology examination report.  Significantly, the Veteran submitted a written statement in December 2009 expressing that his hearing loss has increased in severity since his last VA examination.  The Veteran stated: "I have experienced increased bilateral hearing loss over the past year."  The Veteran explained that a recent private examination revealed that his hearing acuity had "declined significantly" and that the Veteran felt "certain that a re-exam will support the bilateral hearing loss being increased to 20 percent disabling."  The Veteran attached a December 2009 report from private audiological testing, but this report does not appear to be adequate for VA rating purposes on its own, including because the report expressly indicates that the speech recognition testing was not performed using the Maryland CNC test (the NU-6 test was utilized instead).  See 38 C.F.R. § 4.85.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.

With regard to a TDIU, the Board observes that the RO has not developed or adjudicated this issue.  However, the Court recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In the present case, during the course of his increased rating claim on appeal, the Veteran has expressly contended that his tinnitus disability on appeal "was a primary cause of my termination of employment as a bank manager in 1995" and suggests that this disability is significantly responsible for his having "been unable to find comparable employment since then."  The Veteran then directs attention to "the attached social security record, it shows no taxed social security earnings since 1995."  Although not entirely clear, it appears that the Veteran's contentions may be reasonably read to raise the question of whether his service-connected auditory disabilities on appeal have rendered him unable to secure or sustain gainful employment.  Therefore, the Board finds that the record now reasonably raises the issue of entitlement to a TDIU as an element of the increased rating claims on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the agency of original jurisdiction for proper development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiological examination to determine the current severity of his bilateral hearing loss.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's bilateral hearing loss.  Appropriate examination findings should be reported to allow for evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.

2.  After completion of the above and any other development deemed necessary, the RO/AMC should review the record and adjudicate the claims remaining on appeal (including that of entitlement to a total rating based on individual unemployability).  If any benefit sought remains denied, the Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


